EXHIBIT 10.50
Execution Copy
WARRANT ACQUISITION AGREEMENT
     This Warrant Acquisition Agreement (this “Agreement”) is entered into as of
March 30, 2010, by and between Energy Focus, Inc., a Delaware corporation (the
“Company”), and the persons and entities listed on the schedule of investors
attached hereto as Schedule I (each an investor and collectively “Investors”).
RECITALS
     WHEREAS, each of the Investors is a member of EF Energy Partners LLC, an
Ohio limited liability company (the “Lender”); and
     WHEREAS, the Company and the Lender have entered into a Note Purchase
Agreement dated March 30, 2010 (the “Purchase Agreement”) pursuant to which
Lender will purchase the Company’s Secured Subordinated Promissory Note of even
date herewith (the “Note”); and
     WHEREAS, Investor has been induced to invest in the Lender, providing
Lender with the amounts necessary to perform its obligations under the Purchase
Agreement, by the agreement of the Company to enter into this Agreement with the
Investors; and
     WHEREAS, this Agreement is being entered into pursuant to the Purchase
Agreement; and
     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act (as defined below) and
Rule 506 promulgated thereunder, the Company desires to issue to the Investors
and each Investor desires to acquire from the Company, certain warrants and
securities of the Company, as more fully described in this Agreement,
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
ARTICLE 1
DEFINITIONS
     Section 1.1. Definitions. In addition to the terms defined elsewhere in
this Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
     “Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any

 



--------------------------------------------------------------------------------



 



court, arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility.
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144.
     “Board” means the Board of Directors of the Company.
     “Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the City of New
York are authorized or required by law or other governmental action to close.
     “Claim” has the meaning set forth in Section 3.6(c).
     “Closing” means the closing of the acquisition and issuance of a Warrant
pursuant to Article 2.
     “Closing Date” means the Business Day immediately following the date on
which all of the conditions set forth in Sections 5.1 and 5.2 hereof are
satisfied, or such other date as the parties may agree.
     “Commission” means the Securities and Exchange Commission.
     “Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
     “Common Stock Equivalents” means any securities of the Company or any
Subsidiary which entitle the holder thereof to acquire Common Stock at any time,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
     “Company Counsel” means Cowden & Humphrey Co. LPA.
     “Company Deliverables” has the meaning set forth in Section 2.4.
     “Effective Date” means the date that any Registration Statement filed
pursuant to Article 3 is first declared effective by the Commission.
     “Effectiveness Period” has the meaning set forth in Section 3.1(b).
     “Environmental Law” has the meaning set forth in Section 2.5(x).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

2



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” means any trade or business, whether or not incorporated,
that together with the Company would be deemed to be a single employer for
purposes of Section 4001 of ERISA or Sections 414(b), (c), (m), (n) or (o) of
the Internal Revenue Code of 1986, as amended.
     “Evaluation Date” has the meaning set forth in Section 2.5(r).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exempt Issuance” means the issuance by the Company (a) to employees,
officers, directors of, and consultants to, the Company of shares of Common
Stock or options for the purchase of shares of Common Stock pursuant to stock
option or long-term incentive plans approved by the Board, (b) of shares of
Common Stock upon the exercise of Warrants issued hereunder, (c) of shares of
Common Stock upon conversion of shares of Series A Preferred Stock, (d) of
shares of Common Stock upon exercise of Prior Warrants or conversion of Prior
Convertible Securities, (e) of securities issued pursuant to acquisitions,
licensing agreements, or other strategic transactions, (f) of securities issued
in connection with equipment leases, real property leases, loans, credit lines,
guaranties or similar transactions approved by the Board, (g) of securities
issued in connection with join ventures or similar strategic relationships
approved by the Board, (h) of securities in a merger, or (i) of securities in a
public offering registered under the Securities Act; provided that in the case
of securities issued pursuant clauses (e), (f), (g) and (h), the purpose of such
issuance may not be primarily to obtain cash financing.
     “Filing Date” means the date that is six months after the Closing Date.
     “Financial Statements” has the meaning set forth in Section 2.5 (h).
     “GAAP” means generally accepted accounting principles as in effect as of
the date hereof in the United States of America.
     “Governmental Authority” has the meaning set forth in Section 2.5 (e).
     “Hazardous Substance” has the meaning set forth in Section 2.5 (x).
     “Indemnified Party” has the meaning set forth in Section 2.5 (c).
     “Indemnified Person” has the meaning set forth in Section 2.5 (a).
     “Indemnifying Party” has the meaning set forth in Section 2.5 (c).
     “Intellectual Property Rights” has the meaning set forth in Section 2.5
(o).
     “Lender” has the meaning set forth in the first recital.
     “Lien” means any lien, charge, encumbrance, security interest, right of
first refusal or other restrictions of any kind.

3



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means any of (i) a material and adverse effect on
the legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiary, taken as a whole, or (iii) a material impairment of the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.
     “Note” has the meaning set forth in the second recital.
     “OFAC” has the meaning set forth in Section 2.5 (aa).
     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
     “Post-Effective Amendment” means a post-effective amendment to the
Registration Statement.
     “Post-Effective Amendment Filing Deadline” means the seventh Business Day
after the Registration Statement ceases to be effective pursuant to applicable
securities laws due to the passage of time or the occurrence of an event
requiring the Company to file a Post-Effective Amendment.
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
     “Prospectus” has the meaning set forth in Section 3.3.
     “Purchase Agreement” has the meaning set forth in the second recital.
     “Registrable Securities” means the Warrant Shares issuable to the
Investors; provided, however, that no Investor shall be required to exercise
such Investor’s Warrant in order to have the Shares covered by it included in
any Registration Statement.
     “Registration Period” means the period commencing on the date hereof and
ending on the date on which all of the Registrable Securities may be sold to the
public without registration and without volume or manner restrictions under the
Securities Act in reliance on Rule 144.
     “Registration Statement” means a registration statement filed on the
appropriate Form with, and declared effective by, the Commission under the
Securities Act and covering the resale by the Investors of the Registrable
Securities.
     “Requested Information” has the meaning set forth in Section 3.3(a).
     “Required Effectiveness Date” means the earlier of (i) the date that is
eight months after the Closing Date without SEC review or eleven months in the
event of an SEC review process, or, in the case of the registration of Cut Back
Shares (as defined in Section 3.1(a)), eleven

4



--------------------------------------------------------------------------------



 



months after the Restriction Termination Date or (ii) five Business Days after
receipt by the Company from the Commission of notice of “no review” of the
Registration Statement.
     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     “SEC Reports” has the meaning set forth in Section 2.5 (h).
     “Securities” means the Warrant and the Warrant Shares.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Shares” means the shares of Common Stock issuable to the Investors.
     “Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w)
of Regulation S X promulgated by the Commission under the Exchange Act.
     “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market, or (ii) if the Common Stock is not listed on a Trading Market, a
day on which the Common Stock is traded in the over-the-counter market, as
reported by the OTC Bulletin Board, or (iii) if the Common Stock is not then
listed or quoted on the OTC Bulletin Board, a day on which the Common Stock is
quoted in the over-the-counter market as reported by the National Quotation
Bureau Incorporated (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
     “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the Nasdaq National Market, or the Nasdaq
Over-the-Counter Market on which the Common Stock is listed or traded on the
date in question.
     “Transaction Documents” means this Agreement, the Warrant, the Purchase
Agreement, the Note and any other documents or agreements executed in connection
with the transactions contemplated hereunder.
     “Warrant” means each Common Stock Purchase Warrant, in the form of
Exhibit A, which is issuable to the Investors at the Closing.
     “Warrant Shares” means the shares of Common Stock issuable upon exercise of
the Warrants.
ARTICLE 2
ISSUE AND SALE
     Section 2.1. Issuance of Securities at the Closing. Upon the terms and
subject to the conditions set forth in this Agreement, and in accordance with
applicable law, the Company agrees to issue to the respective Investors, and
each Investor respectively agrees to accept from

5



--------------------------------------------------------------------------------



 



the Company, a Warrant in the form of Exhibit A to purchase the number of shares
of Common Stock set forth opposite such Investor’s name on Schedule I.
     Section 2.2. Consideration. As consideration for the issuance of the
Warrant being acquired at the Closing, each Investor severally shall on the
Closing Date take all actions required of it.
     Section 2.3. Delivery of Warrant. At the Closing, the Company shall take
all actions required of it to (i) issue to the Investors the Warrants and
(ii) execute and deliver to the transfer agent for the Common Stock irrevocable
instructions to issue to the Investors the Warrant Shares.
     Section 2.4. Additional Closing Deliveries. At the Closing, the Company
shall deliver or cause to be delivered to the Investors the following (the
“Company Deliverables”):
               (i) Irrevocable instructions to the Company’s transfer agent as
to the reservation and issuance of the Warrant Shares; and
               (ii) A good standing certificate of the Company issued by the
Secretary of State of the State of Delaware dated as of a recent date.
REPRESENTATIONS AND WARRANTIES
     Section 2.5. Representations and Warranties of the Company. The Company
hereby makes the following representations and warranties to the Investors:
          (a) Subsidiaries. The Company has no direct or indirect Subsidiaries
other than as disclosed to the Investors.
          (b) Organization and Qualification. Each of the Company and each
Subsidiary is duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and each
Subsidiary is duly qualified to conduct its respective business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect, and no
proceedings have been instituted in any such jurisdiction revoking, limiting or
curtailing, or seeking to revoke, such power and authority or qualification.
          (c) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on

6



--------------------------------------------------------------------------------



 



the part of the Company and no further corporate action is required by the
Company in connection therewith. Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
          (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a breach or default (or an event that with
notice or lapse of time or both would become a breach or default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, or result in the imposition
of any Lien upon any of the material properties or assets of the Company or of
any Subsidiary pursuant to, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.
          (e) Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority (a “Governmental Authority”) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents and the consummation of the transactions contemplated
thereby, other than (i) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (ii) filings
required under applicable state securities laws, (iii) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of Article 3 of this Agreement, and (iv) the submission to the
NASDAQ Stock Market LLC of a Notification: Listing of Additional Shares.
          (f) Issuance of the Securities. The Company has reserved and set aside
from its duly authorized capital stock a sufficient number of shares of Common
Stock to satisfy in full the Company’s obligations to issue the Warrant Shares
upon exercise of the Warrants. The Warrant Shares are duly authorized and, when
issued and paid for upon exercise of the Warrants in accordance with their
terms, will be duly and validly issued, fully paid and nonassessable, free and
clear of all Liens, other than Liens created by the Investors and those imposed
by applicable securities laws.

7



--------------------------------------------------------------------------------



 



          (g) Capitalization. The authorized capital stock of the Company
consists of 30,000,000 shares of Common Stock and no shares of Preferred Stock,
par value $.0001, of which no shares have been designed Series A Preferred Stock
and no shares are undesignated. As of the close of business on January 31, 2010,
21,250,304 shares of Common Stock were issued and outstanding, all of which are
validly issued, fully-paid and non-assessable. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except pursuant to outstanding options granted to directors, employees, and
consultants of the Company, to outstanding warrants to purchase Common Stock,
and to the reservation of shares for sale under the Company’s Stock Purchase
Plan, the Convertible Promissory Note dated December 31, 2009 relating to the
acquisition of Stones River Companies, LLC, and, options issued to various
officers in connection with the Company’s Executive Compensation Reduction Plan
and warrants to certain directors and officers in connection with the Company’s
deposit to secure construction surety bonds for its Stones River Companies
subsidiary, or as a result of transactions in Securities as contemplated by this
Agreement, there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents. The issue and sale of the Securities will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Investors) and will not result in a right of any holder of
Company securities to adjust the exercise or conversion price under such
securities. No further approval or authorization of any stockholder, the Board
of Directors of the Company or any other Person is required for the issuance and
sale of the Securities. There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
          (h) SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (the foregoing materials, being collectively referred
to herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company (the “Financial Statements”) included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such Financial Statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such Financial Statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal year-end audit
adjustments.

8



--------------------------------------------------------------------------------



 



          (i) Material Changes. Except as set forth in the Financial Statements,
(i) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect, (ii) the
Company has not incurred any liabilities or obligations (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice
incurred since the date of the most recent Financial Statements and
(B) liabilities incurred in the ordinary course of business not required to be
reflected in the Financial Statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting or the identity of its auditors, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans, the Company Stock Options and, options
issued to various officers in connection with the Company’s Executive
Compensation Reduction Plan and warrants to certain directors and officers in
connection with the Company’s deposit to secure construction surety bonds for
its Stones River Companies subsidiary. The Company does not have pending before
the Commission any request for confidential treatment of information. The
Company maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP.
          (j) Litigation and Investigations. Except as otherwise disclosed to
the Investors there is no Action which (i) challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or
(ii) except as specifically disclosed in the SEC Reports, could, if there were
an unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
Subsidiary, nor any director or officer thereof (in his capacity as such), is
the subject of any pending Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty,
except as specifically disclosed in the SEC Reports. To the knowledge of the
Company, there is not pending any investigation by the Commission involving the
Company or any current or former director or officer of the Company (in his or
her capacity as such). The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act. There
are no outstanding comments by the staff of the Commission on any filing by the
Company or any Subsidiary under the Exchange Act or the Securities Act.
          (k) Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company.
          (l) Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or
(iii) is or has been in violation of any statute, rule or regulation of any

9



--------------------------------------------------------------------------------



 



governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
          (m) Regulatory Permits. The Company and the Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such permits.
          (n) Title to Assets. The Company and the Subsidiary have good and
marketable title in fee simple to all real property owned by them that is
material to their respective businesses and good and marketable title in all
personal property owned by them that is material to their respective businesses,
in each case free and clear of all Liens, except for Liens that do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiary. All real property and facilities held under lease by the Company
and the Subsidiary are held by them under leases of which the Company and the
Subsidiary are in material compliance, except as could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
          (o) Patents and Trademarks. The Company and the Subsidiary have, or
have valid rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, licenses and
other similar rights that are necessary or material for use in connection with
their respective businesses as described in the SEC Reports and which the
failure to so have could, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). No claims or Actions have been made or filed by
any Person against the Company to the effect that Intellectual Property Rights
used by the Company or any Subsidiary violate or infringe upon the rights of
such claimant. To the knowledge of the Company, after commercially reasonable
investigation, all of the Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights or by the Company of the Intellectual Property Rights of any
other Person.
          (p) Insurance. The Company and the Subsidiary are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary in the businesses in
which the Company and the Subsidiary are engaged. The Company has no reason to
believe that it will not be able to renew its and the Subsidiary’s existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business on
terms consistent with the market for the Company’s and such Subsidiaries’
respective lines of business.

10



--------------------------------------------------------------------------------



 



          (q) Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.
          (r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002
(including the rules and regulations of the Commission adopted thereunder) which
are applicable to it as of the Closing Date. The Company’s certifying officers
have evaluated the effectiveness of the Company’s disclosure controls and
procedures as of the filing date of the most recently filed periodic report
under the Exchange Act (such date, the “Evaluation Date”). The Company presented
in its most recently filed periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the Exchange Act), or to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls.
          (s) Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement. The Investors shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by the Investors pursuant to written agreements
executed by the Investors which fees or commissions shall be the sole
responsibility of the Investors) made by or on behalf of any Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.
          (t) Certain Registration Matters. Assuming the accuracy of the
Investors’ representations and warranties set forth in Section 2.6(b)-(e), no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Investors under the Transaction Documents and
the Asset Purchase Agreement.
          (u) Investment Company. The Company is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
          (v) No Additional Agreements. The Company does not have any agreement
or understanding with the Investors with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.
          (w) Full Disclosure. The SEC Reports and the Company’s representations
and warranties set forth in this Agreement, taken together, are true and correct
in all material

11



--------------------------------------------------------------------------------



 



respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. Except
with respect to the material terms and conditions of the transactions
contemplated by the Transaction Documents, the Company confirms that neither it
nor any other Person acting on its behalf has provided the Investors or
Investors’ agents or counsel with any information that it believes constitutes
or might constitute material, non-public information. The Company understands
and confirms that the Investors will rely on the foregoing representation in
effecting transactions in securities of the Company. The Company acknowledges
and agrees that the Investors do not make or have not made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 2.6 hereof.
          (x) Environmental Matters. To the Company’s knowledge: (i) the Company
and its Subsidiary have complied with all applicable Environmental Laws, except
for such noncompliance as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect; (ii) after
commercially reasonable investigation, the properties currently owned or
operated by Company (including soils, groundwater, surface water, buildings or
other structures) are not contaminated with any Hazardous Substances;
(iii) after commercially reasonable investigation, the properties formerly owned
or operated by Company or its Subsidiary were not contaminated with Hazardous
Substances during the period of ownership or operation by Company and its
Subsidiary; (iv) Company and its Subsidiary are not subject to any material
liability for any Hazardous Substance disposal or contamination on any third
party property; (v) Company and its Subsidiary have not received any written
notice, demand, letter, claim or request for information alleging that Company
and its Subsidiary may be in violation of or liable under any Environmental Law;
and (vi) Company and its Subsidiary are not subject to any orders, decrees,
injunctions or other arrangements with any Governmental Authority or subject to
any indemnity or other agreement with any third party relating to liability
under any Environmental Law or relating to Hazardous Substances which could,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.
          As used in this Agreement, the term “Environmental Law” means any
federal, state, local or foreign law, regulation, order, decree, permit,
authorization, opinion, common law or agency requirement relating to: (A) the
protection, investigation or restoration of the environment, health and safety,
or natural resources; (B) the handling, use, presence, disposal, release or
threatened release of any Hazardous Substance or (C) noise, odor, wetlands,
pollution, contamination or any injury or threat of injury to persons or
property.
          As used in this Agreement, the term “Hazardous Substance” means any
substance that is: (i) listed, classified or regulated pursuant to any
Environmental Law; (ii) any petroleum product or by-product, asbestos-containing
material, polychlorinated biphenyls, radioactive materials or radon; or
(iii) any other substance which is the subject of regulatory action by any
Governmental Authority pursuant to any Environmental Law.
          (y) Taxes. The Company and its Subsidiary have filed all necessary
federal, state and foreign income and franchise tax returns when due (or
obtained appropriate extensions for filing) and have paid or accrued all taxes
shown as due thereon, and the Company has no

12



--------------------------------------------------------------------------------



 



knowledge of a tax deficiency which has been or might be asserted or threatened
against it or any Subsidiary which would have a Material Adverse Effect.
          (z) ERISA. Neither the Company nor any ERISA Affiliate maintains,
contributes to or has any liability or contingent liability with respect to any
employee benefit plan subject to ERISA.
          (aa) Foreign Assets Control Regulations and Anti-Money Laundering.
               (i) OFAC. Neither the issuance of the Warrants and Warrant Shares
to the Investors, nor the use of the respective proceeds thereof, shall cause
the Investors to violate the U.S. Bank Secrecy Act, as amended, and any
applicable regulations thereunder or any of the sanctions programs administered
by the U.S. Department of the Treasury’s Office of Foreign Assets Control
(“OFAC”) of the United States Department of Treasury, any regulations
promulgated thereunder by OFAC or under any affiliated or successor governmental
or quasi-governmental office, bureau or agency and any enabling legislation or
executive order relating thereto. Without limiting the foregoing, neither the
Company nor the Subsidiary (i) is a person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 200l Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other OFAC regulation or executive order.
               (ii) Patriot Act. The Company and the Subsidiary are in
compliance, in all material respects, with the USA PATRIOT Act. No part of the
proceeds of the sale of the Warrant Shares hereunder will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
          (bb) Acknowledgment Regarding Investors’ Trading Activity. Except as
expressly set forth herein, it is understood and acknowledged by the Company
that, except to the extent required by applicable law: (i) no Investor has been
asked by the Company to agree, nor has any Investor agreed, to desist from
purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term; (ii) that past or future open market or other
transactions by the Investors, specifically including, without limitation, short
sales or “derivative” transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company’s publicly-traded securities; (iii) that any Investor, and
counter-parties in “derivative” transactions to which such Investor is a party,
directly or indirectly, presently may have a “short” position in the Common
Stock; and (iv) that no Investor shall be deemed to have any affiliation with or
control over any arm’s length counter-party in any “derivative” transaction. The
Company further understands and acknowledges that, to the extent permitted by
applicable law (y) any Investor may engage in hedging activities at various
times

13



--------------------------------------------------------------------------------



 



during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Warrant Shares deliverable
with respect to Securities are being determined, and (z) such hedging activities
(if any) could reduce the value of the existing stockholders’ equity interests
in the Company at and after the time that the hedging activities are being
conducted. The Company acknowledges that such aforementioned hedging activities
do not constitute a breach of any of the Transaction Documents, except to the
extent that any such activities violate the provisions of applicable law.
          (cc) Regulation M Compliance. The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or, paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company.
          (dd) Form S-3 Eligibility. The Company is eligible to register the
resale of the Warrant Shares for resale by the Investors on Form S-3 promulgated
under the Securities Act; provided, however, that no violation of this
Section 2.6(dd) shall be deemed to have occurred in the event that the SEC
imposes any restriction on the registration of the Warrant Shares pursuant to
Rule 415 as contemplated in Section 3.1(a) below.
     Section 2.6. Representations and Warranties of the Investors. Each
Investor, severally and with respect solely to himself, hereby represents and
warrants to the Company as follows:
          (a) Authority. This Agreement has been duly executed by such Investor,
and when delivered by such Investor in accordance with terms hereof, will
constitute the valid and legally binding obligation of such Investor,
enforceable against such Investor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
          (b) Own Account. Such Investor is acquiring the Securities as
principal for such Investor’s own account and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Such Investor does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
          (c) Investor Status. Such Investor is an “accredited investor” as
defined in Rule 501(a) under the Securities Act. Such Investor is not a
registered broker-dealer under Section 15 of the Exchange Act or associated or
affiliated with such a broker-dealer. Such Investor has a principal address as
listed for such Investor on Schedule I.
          (d) Access to Information. Such Investor acknowledges that she has
reviewed the SEC Reports and has been afforded: (i) the opportunity to ask such
questions as she

14



--------------------------------------------------------------------------------



 



has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities; (ii) access to
information about the Company and the Subsidiary and their respective financial
condition, results of operations, business, properties, management and prospects
sufficient to enable such Investor to evaluate such Investor’s investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.
          (e) General Solicitation. Such Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
          (f) Disclosure. Such Investor acknowledges and agrees that the Company
neither makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 2.5.
          (g) Regulation M Compliance. Such Investor has not, and to such
Investor’s knowledge no one acting on such Investor’s behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.
ARTICLE 3
REGISTRATION RIGHTS
     Section 3.1. Shelf Registration.
          (a) As promptly as possible, and in any event on or prior to the
Filing Date, the Company shall prepare and file with the Commission a “shelf”
Registration Statement covering the resale of all Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415. If for any
reason (including, without limitation, the Commission’s interpretation of
Rule 415) the Commission does not permit all of the Registrable Securities to be
included in such Registration Statement, then the Company shall prepare and file
with the Commission one or more separate Registration Statements with respect to
any such Registrable Securities not included with the initial Registration
Statements, as soon as allowed under SEC Regulations and is commercially
practicable. The Registration Statement shall be on a Form S-3; in the event
Form S-3 is not available for the registration of the resale of Registrable
Securities hereunder, the Company shall (i) register the resale of the
Registrable Securities on another appropriate form in accordance herewith and
(ii) attempt to register the Registrable Securities on Form S-3 as soon as such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statements then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the

15



--------------------------------------------------------------------------------



 



Commission. If at any time the SEC takes the position that the offering of some
or all of the Registrable Securities in a Registration Statement is not eligible
to be made on a delayed or continuous basis under the provisions of Rule 415
under the 1933 Act or requires any Investor to be named as an “underwriter”, the
Company shall use its commercially reasonable best efforts to persuade the SEC
that the offering contemplated by the Registration Statement is a valid
secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that no Investor is an “underwriter”. The Investors
shall have the right to participate or have their counsel participate in any
meetings or discussions with the SEC regarding the SEC’s position and to comment
or have Investors’ counsel comment on any written submission made to the SEC
with respect thereto, and to have such comments relayed to the SEC with the
consent of the Company, not to be unreasonably withheld. No such written
submission shall be made to the SEC to which the Investors’ counsel reasonably
objects. In the event that, despite the Company’s commercially reasonable
efforts and compliance with the terms of this Section 2(e), the SEC refuses to
alter its position, the Company shall (i) remove from the Registration Statement
such portion of the Registrable Securities (the “Cut Back Shares”) and/or
(ii) with the consent of the Investors’ counsel, not to be unreasonably
withheld, agree to such restrictions and limitations on the registration and
resale of the Registrable Securities as the SEC may require to assure the
Company’s compliance with the requirements of Rule 415; provided, however, that
the Company shall not agree to name any Investor as an “underwriter” in such
Registration Statement without the prior written consent of such Investor
(collectively, the “SEC Restrictions”). No liquidated damages shall accrue on or
as to any Cut Back Shares until such time as the Company is able, using
commercially reasonable efforts, to effect the filing of an additional
Registration Statement with respect to the Cut Back Shares in accordance with
any SEC Restrictions (such date, the “Restriction Termination Date”). From and
after the Restriction Termination Date, all of the provisions of this Article 3
(including the liquidated damages provisions) shall again be applicable to the
Cut Back Shares; provided, however, that for such purposes, references to the
Filing Date shall be deemed to be the Restriction Termination Date.
          (b) The Company shall use its best efforts to cause each Registration
Statement filed hereunder to be declared effective by the Commission as promptly
as possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its best efforts to keep the Registration
Statement continuously effective under the Securities Act until the earlier of
(i) the fifth anniversary of the Effective Date, (ii) the date when all
Registrable Securities covered by such Registration Statement have been sold
publicly, or (iii) the date on which the Registrable Securities are eligible for
sale without volume limitation within a three-month period pursuant to Rule 144
or any successor thereto (the “Effectiveness Period”). The Company shall notify
the Investors in writing promptly (and in any event within one Business Day)
after receiving notification from the Commission that the Registration Statement
has been declared effective.
          (c) As promptly as possible, and in any event no later than the
Post-Effective Amendment Filing Deadline, the Company shall prepare and file
with the Commission a Post-Effective Amendment. The Company shall use its best
efforts to cause the Post-Effective Amendment to be declared effective by the
Commission as promptly as possible after the filing thereof. The Company shall
notify the Investors in writing promptly (and in any event within

16



--------------------------------------------------------------------------------



 



one Business Day) after receiving notification from the Commission that the
Post-Effective Amendment has been declared effective.
          (d) If the Company issues to the Investors any Common Stock pursuant
to the Transaction Documents that is not included in the initial Registration
Statement, then the Company shall file an additional Registration Statement
covering such number of shares of Common Stock on or prior to the Filing Date
and shall use it best efforts, but in no event later than the Required
Effectiveness Date, to cause such additional Registration Statement to be
declared effective by the Commission.
          (e) The Registration Statement shall not include any securities other
than the Registrable Securities without the prior written consent of the
Investors.
     Section 3.2. Registration Process. In connection with the registration of
the Registrable Securities pursuant to Section 3.1, the Company shall:
          (a) Prepare and file with the Commission the Registration Statement
and such amendments (including post effective amendments) to the Registration
Statement and supplements to the prospectus included therein (a “Prospectus”) as
the Company may deem necessary or appropriate and take all lawful action such
that the Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, not misleading and that the Prospectus forming part of the
Registration Statement, and any amendment or supplement thereto, does not at any
time during the Registration Period include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.;
          (b) Comply with the provisions of the Securities Act with respect to
the Registrable Securities covered by the Registration Statement until the end
of the Effectiveness Period;
          (c) Prior to the filing with the Commission of the Registration
Statement (including any amendments thereto) and the distribution or delivery of
any Prospectus (including any supplements thereto), provide draft copies thereof
to the Investors and reflect in such documents all such comments as the
Investors (and Investors’ counsel) reasonably may propose and furnish to the
Investors and Investors’ legal counsel identified to the Company (i) promptly
after the same is prepared and publicly distributed, filed with the Commission,
or received by the Company, one copy of the Registration Statement, each
Prospectus, and each amendment or supplement thereto, and (ii) such number of
copies of the Prospectus and all amendments and supplements thereto and such
other documents, as any Investor may reasonably request in order to facilitate
the disposition of the Registrable Securities;
          (d) (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions as any Investor reasonably requests, (ii) prepare and file in such
jurisdictions such amendments (including post effective amendments) and
supplements to such registrations and qualifications

17



--------------------------------------------------------------------------------



 



as may be necessary to maintain the effectiveness thereof at all times during
the Registration Period, (iii) take all such other lawful actions as may be
necessary to maintain such registrations and qualifications in effect at all
times during the Registration Period, and (iv) take all such other lawful
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (A) qualify to do
business in any jurisdiction where it would not otherwise be required to
qualify, (B) subject itself to general taxation in any such jurisdiction or
(C) file a general consent to service of process in any such jurisdiction;
          (e) As promptly as practicable after becoming aware of such event,
notify the Investors of the occurrence of any event, as a result of which the
Prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and
promptly prepare an amendment to the Registration Statement and supplement to
the Prospectus to correct such untrue statement or omission, and deliver a
number of copies of such supplement and amendment to the Investors as any
Investor may reasonably request;
          (f) As promptly as practicable after becoming aware of such event,
notify the Investors (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the Commission of any stop order or other
suspension of the effectiveness of the Registration Statement and take all
lawful action to effect the withdrawal, rescission or removal of such stop order
or other suspension;
          (g) Take all such other lawful actions reasonably necessary to
expedite and facilitate the disposition by the Investors of his Registrable
Securities in accordance with the intended methods therefor provided in the
Prospectus which are customary under the circumstances;
          (h) Make generally available to its security holders as soon as
practicable, but in any event not later than 18 months after the Effective Date
of the Registration Statement, an earnings statement of the Company and its
Subsidiary complying with Section 11(a) of the Securities Act and the rules and
regulations of the Commission thereunder;
          (i) In the event of an underwritten offering, promptly include or
incorporate in a Prospectus supplement or post effective amendment to the
Registration Statement such information as the underwriters reasonably agree
should be included therein and to which the Company does not reasonably object
and make all required filings of such Prospectus supplement or post effective
amendment as soon as practicable after it is notified of the matters to be
included or incorporated in such Prospectus supplement or post effective
amendment;
          (j) Make reasonably available for inspection by the Investors, any
underwriter participating in any disposition pursuant to the Registration
Statement, and any attorney, accountant or other agent retained by the Investors
or any such underwriter all relevant financial and other records, pertinent
corporate documents and properties of the Company and its Subsidiary, and cause
the Company’s officers, directors and employees to supply all information
reasonably requested by the Investors or any such underwriter, attorney,
accountant or agent in

18



--------------------------------------------------------------------------------



 



connection with the Registration Statement, in each case, as is customary for
similar due diligence examinations; provided, however, that all records,
information and documents that are designated in writing by the Company, in good
faith, as confidential, proprietary or containing any nonpublic information
shall be kept confidential by the Investors and any such underwriter, attorney,
accountant or agent (pursuant to an appropriate confidentiality agreement in the
case of any such holder or agent), unless such disclosure is made pursuant to
judicial process in a court proceeding (after first giving the Company an
opportunity promptly to seek a protective order or otherwise limit the scope of
the information sought to be disclosed) or is required by law, or such records,
information or documents become available to the public generally or through a
third party not in violation of an accompanying obligation of confidentiality;
and provided, further, that, if the foregoing inspection and information
gathering would otherwise disrupt the Company’s conduct of its business, such
inspection and information gathering shall, to the maximum extent possible, be
coordinated on behalf of the Investors and the other parties entitled thereto by
one firm of counsel designated by and on behalf of the majority in interest of
the Investors and other parties;
          (k) In connection with any offering, make such representations and
warranties to the Investors and to the underwriters if an underwritten offering,
in form, substance and scope as are customarily made by a company to
underwriters in secondary underwritten offerings;
          (l) In connection with any underwritten offering, deliver such
documents and certificates as may be reasonably required by the underwriters;
          (m) Cooperate with each Investor to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold
pursuant to the Registration Statement, which certificates shall, if required
under the terms of this Agreement, be free of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as such Investor may request and maintain a transfer agent for the
Common Stock;
          (n) Use its commercially reasonable efforts to cause all Registrable
Securities covered by the Registration Statement to be listed or qualified for
trading on the principal Trading Market, if any, on which the Common Stock is
traded or listed on the Effective Date of the Registration Statement; and
          (o) Unless and to the extent that such Plan of Distribution requires
modification due to inaccuracy due to changes in the plan of distribution of
Investors, or due to a change in SEC regulations, to use the Plan of
Distribution attached hereto as Exhibit B in each Prospectus and Registration
Statement.
     Section 3.3. Obligations and Acknowledgements of the Investors. In
connection with the registration of the Registrable Securities, each Investor,
severally, shall have the following obligations with respect to such Investor
and hereby make the following acknowledgements:
          (a) It shall be a condition precedent to the obligations of the
Company to include the Registrable Securities in the Registration Statement that
such Investor (i) shall

19



--------------------------------------------------------------------------------



 



furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the registration
of such Registrable Securities and (ii) shall execute such documents in
connection with such registration as the Company may reasonably request. At
least five Business Days prior to the first anticipated filing date of a
Registration Statement, the Company shall notify such Investor of the
information the Company requires from such Investor (the “Requested
Information”) if such Investor elects to have any of its Registrable Securities
included in the Registration Statement. If at least two Business Days prior to
the anticipated filing date the Company has not received the Requested
Information from such Investor, then the Company may file the Registration
Statement without including any Registrable Securities of such Investor and the
Company shall have no further obligations under this Article 3 to such Investor
after such Registration Statement has been declared effective. If such Investor
notifies the Company and provides the Company the information required hereby
prior to the time the Registration Statement is declared effective, the Company
will file an amendment to the Registration Statement that includes the
Registrable Securities of such Investor; provided, however, that the Company
shall not be required to file such amendment to the Registration Statement at
any time less than five Business Days prior to the Effectiveness Date.
          (b) Such Investor agrees to cooperate with the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of such Investor’s election to
exclude all of its Registrable Securities from such Registration Statement; and
          (c) Such Investor agrees that, upon receipt of any notice from the
Company of the occurrence of any event of the kind described in Section 3.2(e)
or 3.2(f), such Investor shall immediately discontinue such Investor’s
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until such Investor’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 3.2(e) and, if
so directed by the Company, such Investor shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in such Investor’s possession (other than one copy of
any documents not filed with the SEC for evidentiary purposes), of the
Prospectus covering such Registrable Securities current at the time of receipt
of such notice.
     Section 3.4. Expenses of Registration. All expenses (other than
underwriting discounts and commissions and the fees and expenses of the
Investors’ counsel) incurred in connection with registrations, filings or
qualifications pursuant to this Article 3, including, without limitation, all
registration, listing, and qualifications fees, printing and engraving fees,
accounting fees, and the fees and disbursements of counsel for the Company,
shall be borne by the Company.
     Section 3.5. Accountant’s Letter. If the Investors propose to engage in an
underwritten offering, the Company shall deliver to the Investors, at the
Company’s expense, a letter dated as of the effective date of each Registration
Statement or Post-Effective Amendment thereto, from the independent public
accountants retained by the Company, addressed to the underwriters and to the
Investors, in form and substance as is customarily given in an

20



--------------------------------------------------------------------------------



 



underwritten public offering, provided that such seller has made such
representations and furnished such undertakings as the independent public
accountants may reasonably require;
     Section 3.6. Indemnification and Contribution
          (a) Indemnification by the Company. The Company shall indemnify and
hold harmless the Investors and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each Person who controls such underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each such
Person being sometimes hereinafter referred to as an “Indemnified Person”) from
and against any losses, claims, damages or liabilities, joint or several, to
which such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the occurrence of an event of the type specified in Section 3.2(e), the use
by the Indemnified Person of an outdated or defective Prospectus after the
Company has provided to such Indemnified Person an updated Prospectus correcting
the untrue statement or alleged untrue statement or omission or alleged omission
giving rise to such loss, claim, damage or liability.
          (b) Indemnification by Investor. Each Investor, severally, agrees, as
a consequence of the inclusion of any of such Investor’s Investor Registrable
Securities in a Registration Statement to (i) indemnify and hold harmless the
Company, its directors (including any person who, with his or her consent, is
named in the Registration Statement as a director nominee of the Company), its
officers who sign any Registration Statement and each Person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act, against any losses, claims, damages or
liabilities to which the Company or such other persons may become subject, under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(A) an untrue statement or alleged untrue statement of a material fact contained
in such Registration Statement or Prospectus or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in light of the
circumstances under which they were made, in the case of the Prospectus), not
misleading, in each case to the extent, but only to the extent, that such untrue

21



--------------------------------------------------------------------------------



 



statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by such Investor expressly for use therein or (B) the use by such
Investor of an outdated Prospectus from and after receipt by such Investor of a
notice pursuant to Section 3.2(e), and (ii) reimburse the Company for any legal
or other expenses incurred by the Company in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that such Investor shall not be liable under this Section 3.6(b) for
any amount in excess of the net proceeds paid to such Investor in respect of
Registrable Securities sold by it.
          (c) Notice of Claims, etc. Promptly after receipt by a Person seeking
indemnification pursuant to this Section 3.6 (an “Indemnified Party”) of written
notice of any investigation, claim, proceeding or other action in respect of
which indemnification is being sought (each, a “Claim”), the Indemnified Party
promptly shall notify the Person against whom indemnification pursuant to this
Section 3.6 is being sought (the “Indemnifying Party”) of the commencement
thereof; but the omission to so notify the Indemnifying Party shall not relieve
it from any liability that it otherwise may have to the Indemnified Party,
except to the extent that the Indemnifying Party is materially prejudiced and
forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof. Notwithstanding the assumption of the defense of any
Claim by the Indemnifying Party, the Indemnified Party shall have the right to
employ separate legal counsel and to participate in the defense of such Claim,
and the Indemnifying Party shall bear the reasonable fees, out of pocket costs
and expenses of such separate legal counsel to the Indemnified Party if (and
only if): (i) the Indemnifying Party shall have agreed to pay such fees, costs
and expenses, (ii) the Indemnified Party shall reasonably have concluded that
representation of the Indemnified Party by the Indemnifying Party by the same
legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party (other
than that the Indemnified Party is entitled to be indemnified by the
Indemnifying Party), or (iii) the Indemnifying Party shall have failed to employ
legal counsel reasonably satisfactory to the Indemnified Party within a
reasonable period of time after notice of the commencement of such Claim. If the
Indemnified Party employs separate legal counsel in circumstances other than as
described in the preceding sentence, the fees, costs and expenses of such legal
counsel shall be borne exclusively by the Indemnified Party. Except as provided
above, the Indemnifying Party shall not, in connection with any Claim in the
same jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local counsel). The
Indemnified Party shall not, without the prior written consent of the
Indemnifying Party (which consent shall not unreasonably be withheld), settle or
compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnifying Party from all liabilities
with respect to such Claim or judgment or contain any admission of wrongdoing.
          (d) Contribution. If the indemnification provided for in this
Section 3.6 is unavailable to or insufficient to hold harmless an Indemnified
Party in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each

22



--------------------------------------------------------------------------------



 



Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and the Indemnified Party in connection
with the statements or omissions or alleged statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact
relates to information supplied by such Indemnifying Party or by such
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.6(d) were determined by pro rata allocation (even if
the Investors or any underwriters were treated as one entity for such purpose)
or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 3.6(d). The amount paid or
payable by an Indemnified Party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.
          (e) Limitation on Investors’ Obligations. Notwithstanding any other
provision of this Section 3.6, in no event shall any Investor have any liability
under this Section 3.6 for any amounts in excess of the dollar amount of the
proceeds actually received by such Investor from the sale of Registrable
Securities (after deducting any fees, discounts and commissions applicable
thereto) pursuant to any Registration Statement under which such Registrable
Securities are registered under the Securities Act.
          (f) Other Liabilities. The obligations of the parties under this
Section 3.6 shall be in addition to any liability which such party may otherwise
have to any Indemnified Person and the obligations of any Indemnified Person
under this Section 3.6 shall be in addition to any liability which such
Indemnified Person may otherwise have to any other party. The remedies provided
in this Section 3.6 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to an indemnified party at law or in equity.
     Section 3.7. Rule 144. With a view to making available to the Investors the
benefits of Rule 144 or any successor thereto, until the shares are eligible for
sale without volume limitations, the Company agrees to use its best efforts to:
               (i) comply with the provisions of paragraph (c)(1) of Rule 144 or
any successor thereto; and
               (ii) file with the Commission in a timely manner all reports and
other documents required to be filed by the Company pursuant to Section 13 or
15(d) under the Exchange Act; and, if at any time it is not required to file
such reports but in the past had been required to or did file such reports, it
will, upon the request of any Investor, make available other

23



--------------------------------------------------------------------------------



 



information as required by, and so long as necessary to permit sales of, its
Registrable Securities pursuant to Rule 144 or any successor thereto.
     Section 3.8. Common Stock Issued Upon Stock Split, etc. The provisions of
this Article 3 shall apply to any shares of Common Stock or any other securities
issued as a dividend or distribution in respect of the Warrant Shares.
ARTICLE 4
OTHER AGREEMENTS OF THE PARTIES
     Section 4.1. Certificates; Legends.
          (a) The Securities may only be transferred in compliance with state
and federal securities laws. In connection with any transfer of the Securities
other than (i) pursuant to an effective registration statement, (ii) to the
Company, or (iii) by an Investor to an Affiliate of such Investor, the Company
may require the transferor thereof to provide to the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act or applicable state securities
laws. In the event of a private transfer of the Securities the Transferee shall
be required to execute a counterpart to this Agreement, agreeing to be bound by
(and shall have the benefits of) the terms hereof other than those set forth in
Article 2 hereof, and such Transferee shall be deemed to be an “Investor” for
purposes of this Agreement.
          (b) The certificate representing the Warrant to be delivered at the
Closing and the certificates evidencing the Warrant Shares to be delivered upon
exercise of the Warrant will contain appropriate legends referring to
restrictions on transfer relating to the registration requirements of the
Securities Act and applicable state securities laws.
          (c) In connection with any sale or disposition of the Securities by
such Investor pursuant to Rule 144 or pursuant to any other exemption under the
1933 Act such that the purchaser acquires freely tradable shares and upon
compliance by such Investor with the requirements of this Agreement, the Company
shall or, in the case of Common Stock, shall cause the transfer agent for the
Common Stock (the “Transfer Agent”) to issue replacement certificates
representing the Securities sold or disposed of without restrictive legends.
Upon the earlier of (i) registration for resale pursuant to the Registration
Rights Agreement or (ii) the Warrant Shares becoming freely tradable without
restriction pursuant to Rule 144 the Company shall (A) deliver to the Transfer
Agent irrevocable instructions that the Transfer Agent shall reissue a
certificate representing shares of Common Stock without legends upon receipt by
such Transfer Agent of the legended certificates for such shares, and, in the
case of a proposed sale pursuant to Rule 144, a customary representation by such
Investor that the conditions required to freely sell the shares of Common Stock
represented thereby without restriction pursuant to Rule 144 have been
satisfied, and (B) cause its counsel to deliver to the Transfer Agent one or
more opinions to the effect that the removal of such legends in such
circumstances may be effected under the 1933 Act. From and after the earlier of
such dates, upon such Investor’s written

24



--------------------------------------------------------------------------------



 



request, the Company shall promptly cause certificates evidencing such
Investor’s Securities to be replaced with certificates which do not bear such
restrictive legends, and Warrant Shares subsequently issued upon due exercise of
the Warrants shall not bear such restrictive legends, provided the provisions of
either clause (i) or clause (ii) above, as applicable, are satisfied with
respect to such Warrant Shares. When the Company is required to cause an
unlegended certificate to replace a previously issued legended certificate, if:
(1) the unlegended certificate is not delivered to such Investor within three
(3) Business Days of submission by such Investor of a legended certificate and
supporting documentation to the Transfer Agent as provided above and (2) prior
to the time such unlegended certificate is received by such Investor, such
Investor, or any third party on behalf of such Investor or for such Investor’s
account, purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by such Investor of shares
represented by such certificate (a “Buy-In”), then the Company shall pay in cash
to such Investor (for costs incurred either directly by such Investor or on
behalf of a third party) the amount by which the total purchase price paid for
Common Stock as a result of the Buy-In (including brokerage commissions, if any)
exceeds the proceeds received by such Investor as a result of the sale to which
such Buy-In relates. Such Investor shall provide the Company written notice
indicating the amounts payable to such Investor in respect of the Buy-In.
     Section 4.2. Integration. The Company has not and shall not, and shall use
its best efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the issuance of the
Securities to the Investors, or that would be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market in a manner that would require stockholder approval of the sale of the
securities to the Investors.
     Section 4.3. Securities Laws Disclosure; Publicity. By 5:00 p.m. (New York
time) on the Trading Day following the execution of this Agreement, and by 5:00
p.m. (New York time) on the Trading Day following the Closing Date, the Company
shall issue press releases disclosing the material terms of the transactions
contemplated hereby and the Closing, and the Company shall file Current Reports
on Form 8-K disclosing the material terms of the Transaction Documents and the
Closing. In addition, the Company will make such other filings and notices in
the manner and time required by the Commission and the Trading Market on which
the Common Stock is listed.
     Section 4.4. Use of Proceeds. The Company shall use the net proceeds from
the sale of the Securities hereunder (i) for working capital purposes, (ii) for
use in the Company’s business, or (iii) for investment in new technologies
related to the Company’s business (including without limitation through the
acquisition of other companies).
     Section 4.5. Prospectus Delivery Requirements. Each Investor, severally,
agrees that such Investor will not effect any sale, transfer or other
disposition of any Securities except pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution

25



--------------------------------------------------------------------------------



 



set forth therein, and acknowledges that the removal of the restrictive legend
from certificates representing Securities as set forth in Section 3.1 is
predicated upon the Company’s reliance upon this understanding.
     Section 4.6. Reservation of Common Stock. From and after the Closing Date,
the Company shall reserve and keep available at all times, free of preemptive
rights, a sufficient number of shares of Common Stock for the purpose of
enabling the Company to issue the Warrant Shares pursuant to any exercise of the
Warrants.
     Section 4.7. Disclosure of Information. Except upon the prior written
consent of an Investor, the Company shall not disclose any material non-public
information to such Investor or such Investor’s counsel. Any such disclosure
shall be made pursuant to an in accordance with a customary non-disclosure
agreement between the Company and such Investor.
     Section 4.8. Authorization of Additional Common Stock. The Company shall
propose, at the next meeting of its stockholders, an amendment to the Company’s
Certificate of Incorporation the effect of which will be to increase the number
of authorized shares of Common Stock of the Company by not less than 6,000,000
shares. The Company shall use its best efforts to secure the adoption of such
amendment at such meeting of stockholders.
ARTICLE 5
CONDITIONS PRECEDENT TO CLOSING
     Section 5.1. Conditions Precedent to the Obligations of the Investors to
Acquire Securities. The obligation of the Investor to acquire Securities is
subject to the satisfaction or waiver by the Investors, at or before the
Closing, of each of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Company contained herein are true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such Closing Date;
          (b) Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
          (d) No Adverse Changes. Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect; and
          (e) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.4.

26



--------------------------------------------------------------------------------



 



     Section 5.2. Conditions Precedent to the Obligations of the Company to
Issue Securities. The obligation of the Company to issue Securities is subject
to the satisfaction or waiver by the Company, at or before the Closing, of each
of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Investors contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such date;
          (b) Performance. The Investors shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investors at or prior to the Closing and the Lender shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Lender at or prior to the Closing under the
Purchase Agreement; and
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
ARTICLE 6
MISCELLANEOUS
     Section 6.1. Fees and Expenses. Each party shall pay the fees and expenses
of its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents.
     Section 6.2. Entire Agreement. The Transaction Documents, together with the
Exhibits thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents and exhibits.
     Section 6.3. Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 6:30
p.m. on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Business Day
or later than 6:30 p.m. on any Business Day, (c) the Business Day following the
date of transmission, if sent by a nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The addresses for such notices and communications shall be as
follows:

27



--------------------------------------------------------------------------------



 



     
If to the Company:
  Energy Focus, Inc.

 
  32000 Aurora Road

 
  Solon, Ohio 44139

 
  Facsimile: 440.519.1038

 
  Attention: Mr. Joseph G. Kaveski, Chief Executive Officer
 
   
With a copy to:
  Cowden & Humphrey Co. LPA

 
  4600 Euclid Avenue, Suite 400

 
  Cleveland, Ohio 44103-3758

 
  Facsimile: 216.241.2881

 
  Attention: Mr. Gerald W. Cowden
 
    If to the Investors, at the address set forth for each Investor in
Schedule I.
 
   
With a copy to:
  Brouse McDowell LLP

 
  388 S. Main Street

 
  Akron, Ohio 44311

 
  Facsimile No.: 330-253-8601

 
  Attention: James S. Hogg, Esq.

or such other address as may be designated by any Investor or the Company in
writing, in the same manner, by such Person.
     Section 6.4. Amendments; Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by the Company and
Investors holding a majority of the Registrable Securities. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.
     Section 6.5. Termination. This Agreement may be terminated prior to the
Closing by written agreement of the Investors holding a majority of the
Registrable Securities and the Company. Upon a termination in accordance with
this Section 6.5, the Company and the Investors shall have no further obligation
or liability (including as arising from such termination) to the other, provided
that any liabilities arising prior to such termination shall not be affected by
the termination.
     Section 6.6. Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.

28



--------------------------------------------------------------------------------



 



     Section 6.7. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors, and permitted
assigns. Neither party may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party.
     Section 6.8. No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto, and their heirs, representatives, successors,
and permitted assigns, and their affiliated Persons that are parties to the
Asset Purchase Agreement, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person.
     Section 6.9. Governing Law; Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware and of the
United States, without giving effect to the doctrine of conflicts of laws. The
parties each agree that the federal and state courts located within the State of
Delaware, the State of Ohio, and the State of Tennessee shall have nonexclusive
jurisdiction as to all matters, actions, claims or disputes arising out of this
Agreement or the transactions contemplated hereby.
     Section 6.10. Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Securities; provided, however, that the representations and warranties shall
expire one month after the Company files its Annual Report on Form 10-K for the
period ending December 31, 2010.
     Section 6.11. Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof, notwithstanding any subsequent failure or refusal of
the signatory to deliver an original executed in ink.
     Section 6.12. Severability. If any provision of this Agreement is held to
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     Section 6.13. Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicant for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities. If a
replacement certificate or instrument evidencing any Securities

29



--------------------------------------------------------------------------------



 



is requested due to a mutilation thereof, the Company may require delivery of
such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.
     Section 6.14. Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that, except as expressly set forth
herein with respect to liquidated damages, monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
[Signatures appear on following page.]

30



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first indicated above.

            COMPANY:

ENERGY FOCUS, INC.
      By:           Name:   Joseph G. Kaveski        Its: Chief Executive
Officer 
 

            INVESTORS:

THE BARRETT FAMILY TRUST
      By:           Donald A. Barrett, Trustee        And by:          Karen A.
Barrett, Trustee                R. Thomas Green, Jr.                Marc
Martter        JKZ PROPERTIES, LTD
      By:           Joseph Zeno        Managing Partner          ALEXANDER S.
TAYLOR FAMILY TRUST
      By:           Alexander S. Taylor, Trustee           

 



--------------------------------------------------------------------------------



 



            DKE WEBB LLC
      By:           David Webb        Title:                   James M. Wiles   
            Larry Wright   

32



--------------------------------------------------------------------------------



 



Schedule I
Investors

                      Number of Name   Address   Warrant Shares
R. Thomas Green Jr.
  35 Cohasset Drive
Hudson, Ohio 44236     10,000  
 
           
Donald A Barrett and
Karen A Barrett ttees
The Barrett Family Trust
u/a/d 9-18-06
  431 West Main Street
Kent, Ohio 44240     10,000  
 
           
Alexander S. Taylor
Family Trust U/A/D 6/9/97
  510 Dogwood Lane
Chagrin Falls, Ohio 44023     10,000  
 
           
DKE Webb LLC
  c/o David Webb
361 Wallace Road
Lake Forest, Illinois 60045     40,000  
 
           
James M. Wiles
  Wiles, Boyle, Burkholder
300 Spruce Street
Floor One
Columbus, Ohio 43215     40,000  
 
           
 
  380 Fifth Street
PO Box 510762
Key Colony Beach, Florida 33051        
 
           
Marc Martter
  Apt #6 501 East Ocean Drive
P.O. Box 510169
Key Colony Beach, Florida 33051     10,000  
 
           
 
  1130 By The Shores Drive
Unit #1
Huron, Ohio 44839        
 
           
JKZ Properties, LTD
  Joseph Zeno, Mng. Partner
4534 Barnsleigh Drive
Akron, Ohio 44333     100,000  
 
           
Larry Wright
  418 North Water Street
Kent, Ohio 44240     10,000  

33



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Warrant

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Plan of Distribution
     The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
     The selling stockholders may use any one or more of the following methods
when disposing of shares or interests therein:
     - ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;
     - block trades in which the broker-dealer will attempt to sell the shares
as agent, but may position and resell a portion of the block as principal to
facilitate the transaction;
     - purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;
     - an exchange distribution in accordance with the rules of the applicable
exchange;
     - privately negotiated transactions;
     - short sales effected after the date the registration statement of which
this Prospectus is a part is declared effective by the SEC;
     - through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;
     - broker-dealers may agree with the selling stockholders to sell a
specified number of such shares at a stipulated price per share; and
     - a combination of any such methods of sale.
     The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares

 



--------------------------------------------------------------------------------



 



of common stock in other circumstances, in which case the transferees, pledgees
or other successors in interest will be the selling beneficial owners for
purposes of this prospectus.
     In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
     The aggregate proceeds to the selling stockholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.
     The selling stockholders also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, provided that they meet the criteria and conform to the requirements of
that rule.
     The selling stockholders and any underwriters, broker-dealers or agents
that participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.
     To the extent required, the shares of our common stock to be sold, the
names of the selling stockholders, the respective purchase prices and public
offering prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
     In order to comply with the securities laws of some states, if applicable,
the common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 



--------------------------------------------------------------------------------



 



     We have advised the selling stockholders that the anti-manipulation rules
of Regulation M under the Exchange Act may apply to sales of shares in the
market and to the activities of the selling stockholders and their affiliates.
In addition, to the extent applicable we will make copies of this prospectus (as
it may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
     We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
     We have agreed with the selling stockholders to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of (1) such time as all of the shares covered by this prospectus have
been disposed of pursuant to and in accordance with the registration statement
or (2) the date on which the shares may be sold without restriction pursuant to
Rule 144 of the Securities Act.

 